Title: To George Washington from Benjamin Lincoln, 5 October 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear Sir
                     War office Octr 5. 1782
                  
                  I have the honor of inclosing a copy of the appoint of Mr Edwards to the office of Judge Advocate.  I have the   honor be Dr General with sincere esteem you Excely most ob. ser.
                  
                     B. Lincoln
                     
                  
               